In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00065-CR
______________________________


RICKY DEWAYNE CHAMPION, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 32141-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            Ricky Dewayne Champion has filed a motion asking this Court to dismiss the appeal. 
Pursuant to Tex. R. App. P. 42.2(a), we grant the motion.
            We dismiss the appeal.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          May 25, 2005
Date Decided:             May 26, 2005

Do  Not Publish


nality requisite to an appeal must dispose of all parties and of all issues
in the suit, . . . ."  Laurie v. Stabel, 482 S.W.2d 652, 654 (Tex. Civ. App.—Amarillo 1972,
no writ).  The trial court's order denying the motion to quash disposes of none of the parties
or issues involved in the underlying suit.  Thus, Marathon may not appeal the trial court's
ruling at this time.
          We dismiss the appeal for want of jurisdiction.


                                                                           Donald R. Ross
                                                                           Justice


Date Submitted:      January 12, 2004
Date Decided:         January 13, 2004